43 F.3d 1472
149 L.R.R.M. (BNA) 2832
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.NORTHERN STAMPING, INC., Respondent.
No. 93-6477.
United States Court of Appeals, Sixth Circuit.
Dec. 12, 1994.

Before:  LIVELY and SUHRHEINRICH, Circuit Judges;  DUGGAN, District Judge.*
PER CURIAM.


1
In this appeal the National Labor Relations Board seeks enforcement of its order against Northern Stamping, Inc., requiring the Company to bargain with the Union on request, and if an understanding is reached, to embody the understanding in a signed agreement.  See 29 U.S.C. Sec. 158(a)(5) and (a)(1).  Northern Stamping contends that (1) the Board abused its discretion in overruling Northern's objections to the election and certifying the Union, and (2) the Board failed to properly consider certain relevant conduct such that its conclusion is not based upon substantial evidence on the record considered as a whole.  We have reviewed the parties' briefs and the record on appeal, and heard the parties' arguments.  Because we find that the Board's decision and order affirming the findings and conclusions of the hearing officer adequately resolves the issues before us, we conclude that a lengthy written disposition is unnecessary;  and we therefore AFFIRM on the basis of the Board's Decision and Order issued on September 30, 1992, as reported at 309 NLRB No. 14 (1992), and ORDER enforcement of that decision.



*
 The Honorable Patrick J. Duggan, United States District Judge for the Eastern District of Michigan, sitting by designation